DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 04/06/2021 have been entered. Claims 19-20, 23, and 26-28 remain pending in the application. 
 Applicant’s arguments, with respect to the rejection(s) of claim(s) 19-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 01/06/2021 has been withdrawn. 

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 04/06/2021 have been fully considered but are not persuasive. 
The applicant argues that the applied art fails to teach the amended claim language of at least Claim 1 as well as the subject matter of new claims 27 and 28. However, the applicant is arguing limitations which have not been previously examined. Therefore, the applicant’s arguments regarding such limitations are rendered moot. For more details, please see the rejection under 35 U.S.C. 103 below. 



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 19-20, 23, and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Representative claim 1 recites, at least in part: 
“Reconciling naming variation in the units of each axis using natural language processing.”

The above limitation and specifically the claimed functionality “reconciling naming variations in the units of each axis” does NOT appear to have support within the as-filed specification.
The examiner has identified Pg. 5 Lines 9-14 as providing the best support but this fails to disclose the specific functionalities which are being claimed. The as-filed specification recites, at least in part: 
Step 320, involves text parsing, such as natural language processing (NLP). It is important to note that there may be naming 

The above portion fails to disclose the functionalities which are being claimed. Specifically, while Natural Language Processing is supported, the specific functionality of “reconciling” is NOT. Merely, the specification “notes” that their might be naming variations. This, under no reasonable interpretation, readily discloses that the instant invention actually accomplishes the task of “reconciling naming variations in the units of each graph.” Again, merely, it is posed as a “note” rather than an affirmative action which takes place. Second, assuming that by the plain reading of the specification the claim language did have support, which the examiner contends, the specification fails to describe in such full, clear, and concise terms HOW  “reconciling” takes place. That is, the specification fails to describe such that a person of skill in the art would understand how the function of “reconciling” takes place. 
	For example, while the specification says that “text parsing, such as [NLP]” is involved, what specific algorithms are used such that the instant invention can determine that “deviatoric stress” is “synonymous” with “differential stress”? All the specification provides for is that naming variations exist. 
	For purposes of examination and interpretation, “reconciling naming variations” will be interpreted as encompassing the use of text parsing or any other form of natural language processing on the units of each axes. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19-20, 23, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malik et al. (“Semantic Integration in Geosciences”, NPL 2010) in view of Nikravesh (“Soft Computing for Reservoir Characterization”, NPL 2004) and further in view of Yu (“Active Learning Support Vector Machines to Classify Imbalanced Reservoir Simulation Data.”) and further in view of Siegel et al. (“FigureSeer: Parsing Result-Figures in Research Papers”, NPL 2016). 

With respect to Claim 19, Malik teaches a memory embodying computer-executable instructions; and at least one processor coupled with the memory and adapted by the computer-executable instructions to implement a method comprising: receiving a user selection of a specified geomaterial (Malik Pg. 303 recites “For example, consider the geosciences query “What is the distribution of U/Pb zircon ages of A-Type plutons in Virginia. Identify the correlation between the plutons and their geophysical (e.g., gravity) properties.” This query shows that the query, or “user selection” is specifying the geo-material “A-type plutons.” The examiner notes the extreme broadness of “Geomaterial.” Under the broadest reasonable interpretation, a 
Malik teaches selecting at least one graph within at least a given one of one or more reference by searching the one or more references for at least the given reference that includes the at least one graph that includes geomechanical data about specified geomaterial, then searching the given reference for the at least one graph that includes geomechanical data about the specified geomaterial ( Malik Pg. 312 recites “In [Discovery, Integration, and Analysis engine] DIA, users query various data sets along some common attributes to extract previously unknown [emphasis in original] information called “data products.” The data provides that are generated can either be used in their delivered form or used as input to the data analysis phase.”). 
Under this broadest reasonable interpretation, a person of ordinary skill in the art would readily infer that Malik clearly teaches the claim language. For example, Pg. 313 recites “DIA’s registration system (denoted SEDRE) allows geoscientists to register their data (which is normally in Microsoft Excel files) to one or more ontologies, for the purpose of sharing.” Clearly then, when the user submits a query, the system of Malik will search through different databases or sources (“references”) and select at least one chart (e.g. “Microsoft Excel File”) which relates to the specified query (user selection of geomaterial). Malik goes further on Pg. 315 and recites “In resource discovery, the DIA engine identifies and retrieves the resources (data and tool) required to answer the user’s query.” The examiner further notes that that a person of ordinary skill in the art would readily infer that the process of retrieving data based on a user’s query about a 
Malik further teaches extracting at least a subset of geomechanical data in the selected graph (Again, as an initial note, the examiner notes the extreme breadth of “geomechanical data.” Under the broadest reasonable interpretation, “geomechanical data” is any data that describes or otherwise indicates how a certain “geomaterial” behaves or interacts with the earth’s surface or how a certain “geomaterial” behaviors or interacts with outside forces acting upon it (e.g. drilling, hydraulic fracturing (“fracking”), etc.). Under this broadest reasonable interpretation, Malik teaches the claim language. For example, Pg. 316 Figure 7 shows “A layered bottom-up depiction of DIA phases from data to data products.” The examiner notes that as described with the above limitation, Malik Pg. 312 recites “In DIA, users query various data sets along some common attributes to extract [Emphasis Added] previously unknown information called “data products.”). From examining Figure 7 and specifically the Third layer from the bottom, a user can select the “GeoScience disciplines”. With this information, a person of ordinary skill in the art would clearly and readily infer that the system of Malik extracts at least a subset of geomechanical data (e.g. Geophysics, GeoDynamic, etc.) from a chart (e.g. Microsoft Excel File). Thus, Malik teaches the claim language.). 
Malik, however, does not appear to disclose preparing one or more reservoir models at least in part from the geomechanical data. 

Malik further does not appear to explicitly disclose selecting at least one reservoir model, for use by at least one reservoir simulation, using the at least one machine learning classifier. 
Nikravesh does teach preparing one or more reservoir models at least in part from the geomechanical data (Pg. 51 recites “The main goal will be to integrate soft data such as geological data with hard data such as 3-D seismic, production data, etc. to build a reservoir and stratigraphic model…This advanced data analysis and interpretation methodology for 3-D seismic and production-log data uses conventional statistical techniques combined with modern soft-computing techniques. It can be used to predict: 1. Mapping between production-log data and seismic data, 2. Reservoir connectivity based on multi-attributes analysis, 3. Pay zone recognition, and 4. Optimum well placement.” Further notes Figure 17 which shows a flow chart and outline of the system.). 
Nikravesh also teaches loading the one or more reservoir models into a knowledge base for use at least in part by at least one machine learning classifier (As an initial matter the examiner notes the interpretation of this limitation as explained above. Nikravesh teaches the claim language at, for example, Pg. 70 “Based on this information, an initial estimate for distribution of reservoir properties including fracture shape and distribution in 2-D and 3-D spaces can be predicted. Finally, the reservoir model is used as an input to this step to develop an optimum strategy for management 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the query and data extraction of geomaterials as taught by Malik modified with the preparing and storing of reservoir models as taught by Nikravesh because creating reservoir models based on queried or selected materials would reduce memory cost. Further creating reservoir models for selected geomaterials would lower exploration risk, production cost, and extend the life of wells in the reservoir (Nikravesh Pg. 4). 
The combination of Malik and Nikravesh, however, do not appear to explicitly disclose selecting at least one reservoir model, for use by at least one reservoir simulation, using the at least one machine classifier. 
Yu, however, does teach selecting at least one reservoir model, for use by at least one reservoir simulation, using the at least one machine classifier ( Yu Pg. 1 Col. 1 recites “Unlike the full reservoir simulator, which gives the flow of fluids of a reservoir, this proxy only labels a reservoir model as ‘good’ or ‘bad’…In other words, this proxy acts as a classifier to separate ‘good’ models from ‘bad’ models in the reservoir descriptor parameter space….Applying machine learning methods to traing a 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the selection and building of reservoir models as taught by the combination of Malik and Nikravesh modified with the SVM classifier as taught by Yu because this would allow for selecting the best models automatically which would decrease the amount of time needed to accurately simulate a reservoir (Yu Pg. 1). 

The combination of Malik, Nikravesh, and Yu does not appear to explicitly disclose: 
wherein extraction at least a subset of the geomechanical data in the selected graph comprises:
automatically marking one or more axis coordinates of the graph to define one or more ranges
automatically marking one or more points in the at least one graph
identifying units of each axis of the graph using optical character recognition
reconciling naming variations in the units of each axis using natural language processing
exporting the one or more values correspond to the marked one or more points in the at least one graph. 

Siegel does teach wherein extraction at least a subset of the geomechanical data in the selected graph comprises: automatically marking one or more axis coordinates of the graph to define one or more ranges (Siegel Section 3.3 see “parsing axes” “…Detecting the axes position helps identifying the bounds of the plot area. Therefore we first detect the axes by finding all text boxes within the figure that correspond to the axis tick labels…this is done by detecting series of (numeric) text boxes aligned in a straight line…More specifically, the y-axis (or x-axis) is determined by detecting the largest number of (numeric) text boxes that all share a common x (or y) pixel coordinate…”). 
Siegel also teaches automatically marking one or more points in the at least one curve (Siegel Pg. 676 describes how the system of Siegel is applied to “query answering.” In particular, Siegel recites that “the textual queries are formatted such that they request a specific label…that the best…either at specific points of the domain (i.e. x-axis values) or the overall domain. Similarly, the numerical question are formatted such that they request the best y-axis value obtained at specific points or the overall domain (x-axis).” A person of ordinary skill in the art would readily infer that if a “specific point” is “requested” and data is obtained for at least that point, then that point must be marked in some fashion as the claim language requires.). 
identifying units of each axis of the graph using optical character recognition (Under this broadest reasonable interpretation, Siegel teaches the claim language. Pg.673 recites “Text Identification. Our figure analysis approach needs access to all the text content within the figures (i.e., axis labels, legend labels, etc.). Given the extensive progress in the OCR community over the past several decades towards the localization and recognition of text in images and documents, we leveraged state of the art OCR engines.” Further, Pg. 677 recites “OCR is a critical component towards the success of our framework…” In addition, the examiner notes Figure 5 and especially third figure in from the left on the top. Note the bounding boxes around the units on the x-axis and y-axis.). 
Siegel teaches reconciling naming variations in the units of each axis using natural language processing (Siegel bottom of Pg. 669 “Parsing Legend” “Graphical plots always use a legend as guide to the symbols used when plotting multiple variables. Typically the legend has entries consisting of (label, symbol) pairs, where the labels are the variables names (e.g., ‘classifier only’ in Fig. 3) and the symbols given an example of its appearance. As highlighted in Sect. 1, there is huge variation in the placement and format of legends across figures...to address this challenge, our legend parser first identifies the legend labels, and then locates their corresponding symbols.” Pg. 673 “Text Identification” “…we leveraged state of the art OCR engines…for text identification… While text corresponding to legend labels is often well localized, the text corresponding to axes labels is challenging due to the prevalence of numeric, rotated, sub/superscript, and decimal characters…To factor out the effect of OCR errors, we pursued our experiments by using ground truth text-boxes.” The examiner notes that 
Siegel teaches exporting one or more values corresponding to the marked one or more points in the at least one curve (Siegel Pg. 676 describes how the system of Siegel is applied to “query answering.” In particular, Siegel recites that “the textual queries are formatted such that they request a specific label…that the best…either at specific points of the domain (i.e. x-axis values) or the overall domain. Similarly, the numerical question are formatted such that they request the best y-axis value obtained at specific points or the overall domain (x-axis).” A person of ordinary skill in the art would readily infer that if a “specific point” is “requested” and data is obtained for at least that point, then that point must be marked in some fashion as the claim language requires. In addition, the examiner notes that if data for a requested point is supplied to a user (e.g. as a result of a query), the, as a person of ordinary skill in the art would readily infer, that data must have been exported as the claim requires.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the data collection and reservoir models as taught by the combination of Malik, Nikravesh, and Yu modified with the figure parsing as taught by Siegel because parsing the figures using the method of Siegel would enable a user to search for specific values and increase the speed at which complex figures are interpreted and thus improve the user’s experience (Siegel Pg. 677 Section 7). 
With respect to Claim 20, Malik teaches A computer readable storage medium having machine learning program code embodied therein, which when executed by a computer causes the computer to implement a method of: receiving a user selection of a specified geomaterial (Malik Pg. 303 recites “For example, consider the geosciences query “What is the distribution of U/Pb zircon ages of A-Type plutons in Virginia. Identify the correlation between the plutons and their geophysical (e.g., gravity) properties.” This query shows that the query, or “user selection” is specifying the geo-material “A-type plutons.” The examiner notes the extreme broadness of “Geomaterial.” Under the broadest reasonable interpretation, a “geomaterial” is interpreted as a physical material that naturally occurs on the earth’s surface. Further note Figure 1 and “Planetary Material.”). 
Malik teaches selecting at least one chart within at least a given one of one or more reference by searching the one or more references for at least the given reference that includes the at least one chart that includes geomechanical data about specified geomaterial, then searching the given reference for the at least one chart that includes geomechanical data about the specified geomaterial ( Malik Pg. 312 recites “In [Discovery, Integration, and Analysis engine] DIA, users query various data sets along some common attributes to extract previously unknown [emphasis in original] information called “data products.” The data provides that are generated can either be used in their delivered form or used as input to the data analysis phase.”). 
Under this broadest reasonable interpretation, a person of ordinary skill in the art would readily infer that Malik clearly teaches the claim language. For example, Pg. 313 Microsoft Excel files) to one or more ontologies, for the purpose of sharing.” Clearly then, when the user submits a query, the system of Malik will search through different databases or sources (“references”) and select at least one chart (e.g. “Microsoft Excel File”) which relates to the specified query (user selection of geomaterial). Malik goes further on Pg. 315 and recites “In resource discovery, the DIA engine identifies and retrieves the resources (data and tool) required to answer the user’s query.” The examiner further notes that that a person of ordinary skill in the art would readily infer that the process of retrieving data based on a user’s query about a specified geomaterial which results in the extraction of data from, for example, a Microsoft Excel File reads on the functionality of the claim language. Thus, Malik reads on the claim language). 
Malik further teaches extracting at least a subset of geomechanical data in the selected chart (Again, as an initial note, the examiner notes the extreme breadth of “geomechanical data.” Under the broadest reasonable interpretation, “geomechanical data” is any data that describes or otherwise indicates how a certain “geomaterial” behaves or interacts with the earth’s surface or how a certain “geomaterial” behaviors or interacts with outside forces acting upon it (e.g. drilling, hydraulic fracturing (“fracking”), etc.). Under this broadest reasonable interpretation, Malik teaches the claim language. For example, Pg. 316 Figure 7 shows “A layered bottom-up depiction of DIA phases from data to data products.” The examiner notes that as described with the above limitation, Malik Pg. 312 recites “In DIA, users query various data sets along some common attributes to extract [Emphasis Added] previously unknown information called 
Malik, however, does not appear to disclose preparing one or more reservoir models at least in part from the geomechanical data. 
Malik further does not appear to explicitly disclose loading the one or more reservoir models into a knowledge base for use at least in part by at least one machine learning classifier. 
Malik further does not appear to explicitly disclose selecting at least one reservoir model, for use by at least one reservoir simulation, using the at least one machine learning classifier. 
Nikravesh does teach preparing one or more reservoir models at least in part from the geomechanical data (Pg. 51 recites “The main goal will be to integrate soft data such as geological data with hard data such as 3-D seismic, production data, etc. to build a reservoir and stratigraphic model…This advanced data analysis and interpretation methodology for 3-D seismic and production-log data uses conventional statistical techniques combined with modern soft-computing techniques. It can be used to predict: 1. Mapping between production-log data and seismic data, 2. Reservoir connectivity based on multi-attributes analysis, 3. Pay zone recognition, and 4. Optimum well placement.” Further notes Figure 17 which shows a flow chart and outline of the system.). 
loading the one or more reservoir models into a knowledge base for use at least in part by at least one machine learning classifier (As an initial matter the examiner notes the interpretation of this limitation as explained above. Nikravesh teaches the claim language at, for example, Pg. 70 “Based on this information, an initial estimate for distribution of reservoir properties including fracture shape and distribution in 2-D and 3-D spaces can be predicted. Finally, the reservoir model is used as an input to this step to develop an optimum strategy for management of the reservoir. As data collection continues in the observation wells, using new data the model parameter will be updated. These models are then continually evaluated and visualized to assess the effectiveness of the production strategy.” The examiner notes that if “models” are “continually evaluated” and the model parameters are updated using new data, a person of ordinary skill in the art would readily infer that, necessarily, at least one model must be stored or otherwise loaded as is required by the claim language.). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the query and data extraction of geomaterials as taught by Malik modified with the preparing and storing of reservoir models as taught by Nikravesh because creating reservoir models based on queried or selected materials would reduce memory cost. Further creating reservoir models for selected geomaterials would lower exploration risk, production cost, and extend the life of wells in the reservoir (Nikravesh Pg. 4). 

Yu, however, does teach selecting at least one reservoir model, for use by at least one reservoir simulation, using the at least one machine classifier ( Yu Pg. 1 Col. 1 recites “Unlike the full reservoir simulator, which gives the flow of fluids of a reservoir, this proxy only labels a reservoir model as ‘good’ or ‘bad’…In other words, this proxy acts as a classifier to separate ‘good’ models from ‘bad’ models in the reservoir descriptor parameter space….Applying machine learning methods to traing a simulator proxy based on these data faces the challenge of imbalanced training data. This work applies active learning support vector machines (SVMs) to incrementally select a subset of informative simulation data to train a classifier as the simulator proxy.” A person of ordinary skill in the art would readily infer that using a support vector machine as a classifier to classify models as “good” or “bad” reads on the claim language.). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the selection and building of reservoir models as taught by the combination of Malik and Nikravesh modified with the SVM classifier as taught by Yu because this would allow for selecting the best models automatically which would decrease the amount of time needed to accurately simulate a reservoir (Yu Pg. 1). 


wherein extraction at least a subset of the geomechanical data in the selected graph comprises:
automatically marking one or more axis coordinates of the graph to define one or more ranges
automatically marking one or more points in the at least one graph
identifying units of each axis of the graph using optical character recognition.
reconciling naming variations in the units of each axis using natural language processing
exporting the one or more values correspond to the marked one or more points in the at least one graph. 

Siegel does teach wherein extraction at least a subset of the geomechanical data in the selected graph comprises: automatically marking one or more axis coordinates of the graph to define one or more ranges (Siegel Section 3.3 see “parsing axes” “…Detecting the axes position helps identifying the bounds of the plot area. Therefore we first detect the axes by finding all text boxes within the figure that correspond to the axis tick labels…this is done by detecting series of (numeric) text boxes aligned in a straight line…More specifically, the y-axis (or x-axis) is determined by detecting the largest number of (numeric) text boxes that all share a common x (or y) pixel coordinate…”). 
automatically marking one or more points in the at least one graph (Siegel Pg. 676 describes how the system of Siegel is applied to “query answering.” In particular, Siegel recites that “the textual queries are formatted such that they request a specific label…that the best…either at specific points of the domain (i.e. x-axis values) or the overall domain. Similarly, the numerical question are formatted such that they request the best y-axis value obtained at specific points or the overall domain (x-axis).” A person of ordinary skill in the art would readily infer that if a “specific point” is “requested” and data is obtained for at least that point, then that point must be marked in some fashion as the claim language requires.). 
Siegel teaches identifying units of each axis of the graph using optical character recognition (Under this broadest reasonable interpretation, Siegel teaches the claim language. Pg.673 recites “Text Identification. Our figure analysis approach needs access to all the text content within the figures (i.e., axis labels, legend labels, etc.). Given the extensive progress in the OCR community over the past several decades towards the localization and recognition of text in images and documents, we leveraged state of the art OCR engines.” Further, Pg. 677 recites “OCR is a critical component towards the success of our framework…” In addition, the examiner notes Figure 5 and especially third figure in from the left on the top. Note the bounding boxes around the units on the x-axis and y-axis.). 

Siegel teaches reconciling naming variations in the units of each axis using natural language processing (Siegel bottom of Pg. 669 “Parsing Legend” “Graphical plots always use a legend as guide to the symbols used when plotting multiple s highlighted in Sect. 1, there is huge variation in the placement and format of legends across figures...to address this challenge, our legend parser first identifies the legend labels, and then locates their corresponding symbols.” Pg. 673 “Text Identification” “…we leveraged state of the art OCR engines…for text identification… While text corresponding to legend labels is often well localized, the text corresponding to axes labels is challenging due to the prevalence of numeric, rotated, sub/superscript, and decimal characters…To factor out the effect of OCR errors, we pursued our experiments by using ground truth text-boxes.” The examiner notes that addressing the challenge of “hug variation in the placement and format of legends” by identifying the legend labels, and the locating their corresponding symbols teaches “reconciling naming variations in the units of each axis using natural language processing”.).
Siegel teaches exporting one or more values corresponding to the marked one or more points in the at least one graph (Siegel Pg. 676 describes how the system of Siegel is applied to “query answering.” In particular, Siegel recites that “the textual queries are formatted such that they request a specific label…that the best…either at specific points of the domain (i.e. x-axis values) or the overall domain. Similarly, the numerical question are formatted such that they request the best y-axis value obtained at specific points or the overall domain (x-axis).” A person of ordinary skill in the art would readily infer that if a “specific point” is “requested” and data is obtained for at least that point, then that point must be marked in some fashion as the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the data collection and reservoir models as taught by the combination of Malik, Nikravesh, and Yu modified with the figure parsing as taught by Siegel because parsing the figures using the method of Siegel would enable a user to search for specific values and increase the speed at which complex figures are interpreted and thus improve the user’s experience (Siegel Pg. 677 Section 7). 

With respect to Claim 23, the combination of Malik, Nikravesh, Yu, and Siegel teach wherein preparing one or more reservoir models at least in part from the geomechanical data comprises normalizing the geomechanical data extracted from the selected chart and preparing the one or more reservoir models at least in part from the normalized geomechanical data (Nikravesh Pg. 39 Bottom “Data are scaled uniformly between -1 and 1 and the result is given in the scaled domain.” The examiner notes that “scaling data” reads on “normalizing.” In addition to, or in the alternative, Yu also teaches the claim language, Pg.  7 Col. 1 “Note that all parameter values have been normalized to have values between 0 and 1.”). 
With respect to Claim 26, the combination of Malik, Nikravesh, Yu, and Siegel teach wherein preparing one or more reservoir models at least in part from the geomechanical data comprises normalizing the geomechanical data extracted from the selected chart and preparing the one or more reservoir models at least in part from the normalized geomechanical data (Nikravesh Pg. 39 Bottom “Data are scaled uniformly between -1 and 1 and the result is given in the scaled domain.” The examiner notes that “scaling data” reads on “normalizing.” In addition to, or in the alternative, Yu also teaches the claim language, Pg.  7 Col. 1 “Note that all parameter values have been normalized to have values between 0 and 1.”). 

With respect to Claim 27, the combination of Malik, Nikravesh, Yu, and Siegel teach wherein extracting at least a subset of the geomechanical data comprises selecting and extracting only a subset of the geomechanical data that is represented by a single curve of the graph (The examiner initially notes that while “a single curve of the graph” is definite, it causes confusion. That is, what is considered “a single curve of the graph” and how is this patently different from merely “the graph.” Under BRI, “a single curve of the graph” is interpreted as encompassing any graph with at least one “curve.” Siegel Pg. 676 describes how the system of Siegel is applied to “query answering.” In particular, Siegel recites that “…the textual queries are formatted such that they request a specific label…that the best…either at specific points of the domain (i.e. x-axis values) or the overall domain. Similarly, the numerical question are formatted such that they request the best y-axis value obtained at specific points or the overall domain (x-axis)…” The examiner notes that obtain data for a specific point based on a query teaches “selecting and extracting only a subset of the geomechanical data that is represented by a single curve of the graph.”). 
With respect to Claim 28, the combination of Malik, Nikravesh, Yu, and Siegel teach wherein extracting at least a subset of the geomechanical data comprises selecting and extracting only a subset of the geomechanical data that is represented by a single curve of the graph (The examiner initially notes that while “a single curve of the graph” is definite, it causes confusion. That is, what is considered “a single curve of the graph” and how is this patently different from merely “the graph.” Under BRI, “a single curve of the graph” is interpreted as encompassing any graph with at least one “curve.” Siegel Pg. 676 describes how the system of Siegel is applied to “query answering.” In particular, Siegel recites that “…the textual queries are formatted such that they request a specific label…that the best…either at specific points of the domain (i.e. x-axis values) or the overall domain. Similarly, the numerical question are formatted such that they request the best y-axis value obtained at specific points or the overall domain (x-axis)…” The examiner notes that obtain data for a specific point based on a query teaches “selecting and extracting only a subset of the geomechanical data that is represented by a single curve of the graph.”). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/F.C.T./Examiner, Art Unit 2126
                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116